Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 10-14, 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al (5001289) in view of Popa et al (5082641) in view of Hotta et al (JP01111703A, English translation). 
Nakano teaches shaped zeolite catalyst for liquid phase organic reactions. 
Nakano, col. 3, teaches natural and synthetic zeolites are known. For example, there can be mentioned A type zeolite, chabazite, erionite, clinoptilolite, ferrierite, ZSM-5, ZSM-11, mordenite, faujasite and L type zeolite. The kind of the zeolite used in the present invention is not particularly critical.
As evidenced by Popa, Popa, col. 1, teaches zeolites are crystallized tectosilicates and therefore comprise YO2 in its framework structure as claimed in claim 1. 
Nakano, example 1, teaches in water, 100 parts of a powder of commercially available L type zeolite with of acid clay to obtain a slurry having a solid concentration of 35%. The slurry was wet-pulverized by passing the slurry through a super mill so that the residence time was 3 minutes. The wet-pulverized slurry was introduced into an atomizer type spray-drying granulator to obtain a granular form. The rotation number of the atomizer was 4,900 rpm, the diameter of the atomizer was 12 cm, the temperature of hot air at the inlet was 80 C., and the temperature of hot air at the outlet was 53 C. In a muffle furnace, the temperature was gradually elevated and the granular form was maintained at a final temperature of 600 C. for 1 hour to effect calcination.
Although Nakano teaches atomizing and then calcining, Nakano does not teach atomizing to obtain an aerosol and calcining the aerosol to obtain a calcined powder. 
Hotta teaches production of metal oxide particles. 
Hotta teaches according to a conventionally known method of firing a metal oxide, it was impossible to perform sintering without sintering between individual particles during firing.
Hotta teaches a metal ceramic or a particle containing it as a main component is obtained by drying a solution of a suitable salt of a metal, for example, while spraying it from a nozzle. In order to improve moldability, a binder such as a resin composition may be included in the above solution. 
These particles can then be calcined while being dispersed in an aerosol in a hot gas stream to complete firing and to obtain the desired metal oxide particles without sintering between the particles, while maintaining the shape of the individual particles.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to calcine while being dispersed in a hot gas stream as taught by Hotta the particles that come out of the atomizer as taught by Nakano as particles can then be calcined while being dispersed in an aerosol in a hot gas stream to complete firing to obtain the desired metal oxide particles without sintering between the particles, while maintaining the shape of the individual particles.

Regarding claims 8 and 17-18, 20, 22, the references teach SiO2. Si as taught by the references reads on Y when Y is Si as claimed in claim 8. 

Regarding claim 10, Nakano, example 1, teaches after calcination at 600 C. for one hour, a catalyst B having a particle diameter of 74 to 297 microns. 

Regarding claim 11, the atomizing the zeolite to obtain an aerosol and calcining the aerosol. 
These particles can then be calcined while being dispersed in an aerosol in a hot gas stream to complete firing and to obtain the desired metal oxide particles without sintering between the particles, while maintaining the shape of the individual particles.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to choose the amount of time calcining takes place to obtain the desired metal oxide particles without sintering between the particles without degrading the particles. 
Regarding claim 12, Hotta teaches calcining can is conducted in air. 

Regarding claim 13, the references teach the as-prepared zeolite is generally a crystalline fine powder.
Crystalline fine powder as taught by the references reads on a powder having a crystallinity of 100%. 
Further, the method to make a zeolite as taught by the references is the same method as claimed in claim 1 and therefore it would be expected that the zeolite as taught by the references would have 30% to 100% less carbon than the zeolite material in (i) or (ii) as claimed in claim 13. 

Regarding claim 14, Nakano, example 1, teaches after calcination at 600 C. for one hour, a catalyst B having a particle diameter of 74 to 297 microns. 

Regarding claim 19, 21 and 23, Nakano teaches ZSM-5, also known as MFI as a zeolite structure, can be used in the method.  

Regarding claims 24 and 26, Hotta teaches these particles can then be calcined while being dispersed in an aerosol in a hot gas stream to complete firing and to obtain the desired metal oxide particles without sintering between the particles, while maintaining the shape of the individual particles.
Hotta teaches ceramic particles were obtained by spraying an aqueous solution containing each metal nitrate in the form of a spray in air at 200 ° C. This was introduced into an alumina tube heated to 1000oC. together with air preheated to 600 ° C. and calcined while being dispersed in the air. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to minimize the calcining time as the dispersed particles in air will start to fall to the ground. 

Regarding claim 25, Hotta teaches depending on the type of metal oxide, the calcination temperature can be suitably adjusted between about 600 and 2000 °C. 

Regarding claim 27, the references teach the as-prepared zeolite is generally a crystalline fine powder.
Crystalline fine powder as taught by the references reads on a powder having a crystallinity of 100%. 

Regarding claim 28, the method to make a zeolite as taught by the references is the same method as claimed in claim 1 and therefore it would be expected that the zeolite as taught by the references would have 30% to 100% less carbon than the zeolite material in (i) or (ii) as claimed in claim 28. 



Claims 2-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al (5001289) in view of Popa et al (5082641) in view of Hotta et al (JP01111703A, English translation) as applied to claim 1 and further in view of Mueller et al (20060239906). 
Although the references teach a zeolite, the references do not teach a method to make a zeolite. 
Mueller, paragraph 18 of the PGPUB, teaches novel process for preparing a nanosized zeolitic material which has a narrow crystal size distribution.
Mueller, paragraphs 23-25 of the PGPUB, teaches a process for preparing a zeolitic material, comprising 
(i) preparing a mixture comprising the at least one silicon containing precursor compound from which the zeolitic framework is formed, at least one pore forming agent, and at least one polymer which has an essentially spheroidal geometry in the mixture; 
(ii) crystallizing the zeolitic material from the mixture obtained in (i) to obtain the crystallized zeolitic material in its mother liquor.
 Mueller, paragraph 66 of the PGPUB, teaches the mixture in (i) from which the zeolitic material is obtained in (ii) additionally comprises water or another suitable solvent in which the precursor compounds, the polymer and the pore forming agent are dissolved or dispersed or emulsified. As other suitable solvents, are, for example, alcohols such as methanol or ethanol or mixtures of two different alcohols. More preferably, the mixture in (i) comprises water or a mixture of water and at least one alcohol. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to prepare the zeolite as taught by the references above by 
(i) preparing a mixture comprising the at least one silicon containing precursor compound from which the zeolitic framework is formed, at least one pore forming agent, and at least one polymer which has an essentially spheroidal geometry in the mixture; 
(ii) crystallizing the zeolitic material from the mixture obtained in (i) to obtain the crystallized zeolitic material in its mother liquor as taught by Mueller to obtain a nanosized zeolitic material which has a narrow crystal size distribution.
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the crystallized zeolitic material in its mother liquor as the slurry as taught by the references above to reduce the amount of materials used in the process.

Regarding claim 3,  Mueller, paragraphs 148-151 of the PGPUB, teaches the novel process comprises at least one of following stages (iii), (iv), and (v), preferably all stages (iii) to (v): (iii) separating the crystals obtained from (ii) from the mother liquor; (iv) drying the separated crystals; (v) calcining the dried crystals.

Regarding claim 4, Mueller, paragraph 154 of the PGPUB, teaches all solid-liquid separation methods for separating the crystalline zeolite material from its mother liquor are conceivable. Inter alia, filtration, ultrafiltration, diafiltration or centrifugation methods or, for example, spray-drying or spray-granulation methods may be mentioned. 

Regarding claims 5 and 16, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the crystallized zeolitic material as taught by Mueller as the zeolite material as taught in the references above as to use a nanosized zeolitic material which has a narrow crystal size distribution.
Therefore, the crystallized zeolitic material as taught by Mueller would be suspended in water (a solvent system) as taught by Nakano, example 1.

Regarding claim 6, Mueller, paragraph 58 of the PGPUB, teaches tetraalkylammonium chloride or tetraalkylammonium bromide can be employed as a pore forming agent. 

Regarding claim 7, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the crystallized zeolitic material as taught by Mueller as the zeolite material as taught in the references above as to use a nanosized zeolitic material which has a narrow crystal size distribution.
Therefore, the crystallized zeolitic material as taught by Mueller would be suspended in water (a solvent system) as taught by Nakano, example 1.

Response to Arguments
Applicant's arguments filed 4/28/22 have been fully considered but they are not persuasive. 
Examiner acknowledges affidavit received on 4/28/22. 
The affidavit, 9, argues teaches a suspension of the TS-1 zeolitic material was subjected to a flash calcination wherein the flash calcination was carried out in a pulsation reactor at 650oC, 700oC, 750oC for a residence time of 1.5 seconds. 
Claim 1 broadly claims “calcining”. Flash calcination with a specific reactor, specific temperature and specific residence time is not required in claim 1. 
The data is unpersuasive. 
The data is not commensurate in scope with the scope of the claims. 
The data teaches a process for a specific flash calcination comprising suspension of a specific TS-1 zeolitic material and flash calcining in a specific reactor at a specific temperature and a specific time while the claim 1 broadly claims ANY calcination with a zeolitic material comprising ANY YO2 in its framework in the form of ANY powder or suspension and ANY conditions for atomizing and ANY conditions for calcining. 
Further, the data  does not provide proper side by side comparison. The comparative example and working examples use different calcination reactors, different calcination temperatures and different calcination times. Therefore, it is unclear which factors provides disadvantageous results in the comparative example. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US7413726 The present invention provides a low temperature process for the synthesis of ultrafine rutile phase titanium dioxide particles through vapor phase hydrolysis of titanium tetrachloride comprising the step of: a) hydrolyzing a mixture of TiCl.sub.4 and H.sub.2O and a dopant in vapour phase in an aerosol reactor; b) collecting amorphous or anatase titanium dioxide powder formed as dry powders; c) calcining the dry powder to obtain rutile phase titanium dioxide.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        6/15/22